Citation Nr: 0121179	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of cold injury to both feet.

2.  Entitlement to an increased disability rating for 
residuals of right knee injury, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In April 2001, a 
hearing was held before the undersigned.

It is necessary to clarify the procedural status of this 
case.  The Board previously denied the veteran's claim for 
service connection for residuals of cold injury to the feet 
in March 1999.  In the 2000 rating decision now on appeal, 
the RO addressed this issue as an original claim.  This issue 
has been recharacterized as shown above because there was a 
prior final decision on the claim, and because the Board has 
a legal duty to consider the requirement of whether new and 
material evidence has been submitted regardless of whether 
the RO failed to do so, as they did in this case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  


FINDINGS OF FACT

1.  In March 1999, the Board denied the veteran's claim for 
service connection for residuals of cold injury to the feet.  
The veteran did not appeal that decision.

2.  None of the evidence received since 1999 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for residuals of cold injury to the feet.

3.  The veteran's service-connected right knee condition is 
manifested by subjective complaints of pain, slight 
limitation of motion, pain on motion, and arthritic changes, 
resulting in no more than a moderate level of functional 
loss.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision that denied the claim of 
entitlement to service connection for residuals of cold 
injury to the feet is final.  38 U.S.C.A. §§ 7103(a) and 7104 
(West Supp. 2000).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for residuals of cold 
injury to the feet may not be reopened.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for a disability rating in excess of 20 
percent for residuals of right knee injury are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 
5010, 5257, and 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims files, which consist of service medical records; VA 
outpatient treatment records dated from 1988 to 2000; reports 
of VA examinations conducted between 1955 and 2000; color 
photographs of the veteran's feet; lay statements; and the 
veteran's contentions, including those raised at personal 
hearings.  Only the evidence pertinent to the issues on 
appeal is discussed below.

A.  Duty to assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  For the reasons that 
follow, the Board finds that the recent changes in the law 
brought about by the enactment of the VCAA do not have any 
application or effect on the pending issues.  Accordingly, 
the Board can issue a final decision in this case because all 
notice and duty to assist requirements have been fully 
satisfied.  However, in reaching this conclusion, it must be 
stressed that no inference should be drawn that the Board is 
stating that there are no circumstances under which the VCAA 
would be applicable to a claim based on new and material 
evidence; it just is not applicable to the claim presented in 
this particular case.  Cf. Holliday v. Gober, 14 Vet. App. 
280 (2001).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The 1999 and 2000 
rating decisions and the statements of the case (SOCs) 
informed the veteran of the type of evidence needed to 
substantiate his claims for service connection and for an 
increase.  The veteran was asked at his personal hearing for 
complete information as to where he had been treated for 
these conditions (i.e., information needed to support his 
claims).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC, 
and at the personal hearing informed the veteran of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The duty to assist also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

With new and material claims, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant.  VBA Fast Letter 01-13 (February 5, 2001).  If that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  Id.  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his frozen 
feet claim.  All new evidence identified by the veteran was 
requested.  Since this evidence is not new and material, for 
the reasons discussed below, VA has no further duty with 
respect to this claim. 

The duty to obtain records only applies to records that are 
"relevant" to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(1)); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  As discussed in more detail below, what is 
relevant in this case, is whether the veteran currently has 
residuals of frozen feet.  He has been asked numerous times, 
including at the 1998 and 2001 hearings before the Board, 
where he is currently being treated for the claimed 
condition, and those records (which are VA records) have been 
obtained and are not material.  In other words, there is no 
basis for speculating that evidence exists that would 
possibly be material and sufficient to reopen this claim.  
See, e.g., Graves v. Brown, 6 Vet. App. 166, 171 (1994) 
(where a claimant refers to a specific source of evidence 
that could reopen a final claim, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.). 

Moreover, the RO did provide the veteran appropriate VA 
examinations in 1999 and 2000, which included examinations 
pertinent to his frozen feet claim.  The veteran has not 
referenced any unobtained evidence that might aid either of 
these claims or that might be pertinent to either of these 
claims.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
right knee disorder since he was last examined.  The veteran 
has not reported receiving any treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the 1999 VA examination findings. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102. 

B.  Residuals of cold injury to the feet

The veteran has filed numerous claims for service connection 
for residuals of cold injury to the feet.  The initial denial 
of this claim was in 1989, and the most recent denial was by 
the Board in March 1999, which was done on a de novo basis 
since the Board found the 1989 rating decision was not final.  
The Board found that although the service medical records 
documented treatment for early frostbite, there was no post-
service medical evidence demonstrating that the veteran has 
any residual disability.  The Board noted there were no 
current findings of frostbite residuals. 

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b).  
A decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a); 
38 C.F.R. § 20.1100.  Since reconsideration has not been 
ordered in this case, the March 1999 Board decision is final.

In July 1999, the veteran again filed a claim for service 
connection for residuals of cold injury to the feet.  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The RO denied entitlement to service connection for residuals 
of cold injury to the feet in the July 2000 rating decision 
on appeal without considering the preliminary issue of 
whether the veteran had submitted new and material evidence 
to reopen the claim.  However, the Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the veteran is entitled to service 
connection for this disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id. 

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992).  
Therefore, the Board must decide whether the veteran will be 
prejudiced by its consideration of the issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the veteran's due process rights are not violated 
by this Board decision.  When the RO denied the veteran's 
claim of entitlement to service connection for residuals of 
cold injury to the feet in July 2000, it necessarily reviewed 
all of the evidence of record to reach that decision.  Since 
the Board must review all of the evidence of record in order 
to determine whether new evidence has been presented and 
whether it is material to the underlying issue, the veteran 
is not prejudiced by the Board's consideration of the 
preliminary issue of whether new and material evidence has 
been submitted.  Essentially, in adjudicating this claim on 
the merits, the RO gave the veteran more of a review than he 
was entitled to.

The evidence received subsequent to March 1999 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since 1999, the following 
evidence has been received:

? The veteran's contentions, including those raised at a 
personal hearing in 2001.

? Reports of VA physical examinations conducted in 1999 
and 2000.

? Records of VA outpatient treatment rendered between 1998 
and 2000.

? Photographs of the veteran's feet.

To the extent that the veteran contends that he has residuals 
of cold injury to the feet as a result of his military 
service, this evidence is not new.  Prior to 1999, he had 
made detailed statements with such allegations.  He also had 
a hearing before another Board Member in 1998, and he 
discussed his contentions in detail at that point.  He has 
not submitted any new contentions regarding this claim; he 
has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence of record at the time of 
the March 1999 Board decision, and is not new for purposes of 
reopening a claim.

Some of the additional medical evidence is either duplicative 
or cumulative of evidence associated with the claims file in 
March 1999.  VA records for treatment in 1998 were associated 
with the claims file in 1999.  To the extent that the 
additional medical evidence shows treatment for fungal 
infections of the toenails/feet, such facts are cumulative 
since those same diagnoses were of record in 1999.  Also, 
photographs of the veteran's feet are cumulative, since he 
had previously submitted photographs documenting the same 
symptoms (i.e., discolored toenails).

The rest of the evidence received since 1999 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The Board concludes that the veteran has not submitted 
material evidence.  The medical evidence submitted since 1999 
merely shows continued treatment for complaints that he 
associates with prior frostbite of the feet, with a continued 
lack of any medical evidence showing such residuals actually 
exist.  This evidence is not so significant that it must be 
considered in order to fairly decide the claim because the 
veteran made the same complaints and received treatment for 
them (i.e., fungal infections, discolored toenails, etc.) for 
several years prior to the 1999 Board decision.  No medical 
professional has ever related these complaints to the 
veteran's report of incurring frostbite during service.  

The 1999 and 2000 VA examination reports do not add anything 
to the voluminous evidence already of record.  Basically all 
that the examiners stated was (1) that the veteran reported 
having frostbite during service (a contention made for many 
years), and (2) that the veteran claims he has certain 
symptoms as a result (the same contentions he has been making 
for many years).  Neither examiner rendered an opinion that 
the veteran does, indeed, have any identifiable residuals of 
a prior cold injury.  In fact, current VA physical 
examinations continue to show no identifiable residuals 
(i.e., no diminished sensation, no neurological impairment, 
no color changes, no temperature changes, etc.).

The veteran's subjective complaints are insufficient in 
themselves to establish the presence of a disabling medical 
disorder.  The Board recognizes that the veteran sincerely 
believes he has residuals of frostbite from his military 
service, and the Board has no reason to doubt the sincerity 
of his testimony.  However, the fact remains that there is no 
medical evidence showing that he currently has such 
residuals.  Despite the in-service treatment for early 
frostbite, there must be current, ascertainable, disabling 
medical disorder in order to warrant service connection.  

The veteran's reported history of incurring frostbite of the 
feet during service and/or the current symptoms he ascribes 
to that has remained the same since he filed his first claim 
in the 1980s and has been rejected in numerous rating 
decisions, as well as by the Board in 1999.  He offers 
nothing new in this regard.  His allegations alone are not so 
significant that this claim must be reopened.  

As explicitly stated by the Board in 1999, the basis for the 
denial of this claim was that there was no medical evidence 
showing that the veteran currently has residuals of 
frostbite.  There remains a lack of such evidence.  The 
circumstances of this case are similar to those referenced in 
Paller v. Principi, 3 Vet. App. 535 (1992).  The point has 
been reached in this case "where it can be said that, all 
things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 3 
Vet. App. at 538.  In 1999, the Board considered extensive 
medical evidence documenting the veteran's medical history 
and denied this claim.  Accordingly, the Board finds that the 
evidence received subsequent to March 1999 is not new and 
material and does not serve to reopen the claim for service 
connection for residuals of cold injury to the feet.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

C.  Residuals of right knee injury

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

In this case, consideration of a higher disability evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is warranted for the 
veteran's residuals of right knee injury since the in-service 
injury to the joint involves dysfunction of a bone and may 
therefore limit motion of the affected joint.  Cf. VAOPGCPREC 
9-98 (the nature of the foot injury determines whether 
consideration of §§ 4.40 and 4.45 under Diagnostic Code 5284 
is warranted, and injuries such as fractures and dislocations 
may limit motion). 

The veteran's service-connected right knee condition is 
currently evaluated under Diagnostic Code 5010-5262 at 20 
percent.  The hyphenated diagnostic code indicates that post-
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder, and impairment of the tibia and 
fibula under Diagnostic Code 5262 is a residual condition.  
38 C.F.R. § 4.27.  The right knee condition was previously 
evaluated under Diagnostic Code 5257 for impairment of the 
knee with recurrent subluxation or lateral instability.  The 
Board will consider whether a higher rating can be assigned 
under these diagnostic codes, as well as any other 
potentially applicable code.

Evaluations under Diagnostic Code 5010 for post-traumatic 
arthritis are based on the criteria for Code 5003 
(degenerative arthritis), and rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint involved.  See 38 C.F.R. § 4.71a, 
Codes 5200, et. seq.  For the purpose of rating disability by 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  A 20 percent disability rating can be assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  However, the 
veteran is service-connected for one major joint only, that 
is, one knee, and that would warrant a 10 percent rating only 
under Diagnostic Code 5003.  

A rating of 10 percent under Diagnostic Code 5003 is granted 
for a major joint affected by limitation of motion only where 
the limitation of motion is not compensable under the 
appropriate diagnostic code.  If the medical evidence shows 
that the veteran has arthritis of a joint and where the 
diagnostic code applicable to his disability is not based 
upon limitation of motion, a separate rating for under 
Diagnostic Code 5003 may be assigned only if there is 
"additional disability" due to limitation of motion.  
VAOPGCPREC 23-97.  The important question, then, is whether 
the code under which the veteran is currently rated is at all 
based upon limitation of motion.  That determination is based 
on the nature of the disability rated under the diagnostic 
code in question.  VAOPGCPREC 36-97 and 9-98.  In this case, 
Diagnostic Code 5262 rates disability for malunion or 
nonunion of the tibia and fibula, which, since it involves 
dysfunction of the joint, encompasses limitation of motion.  
Symptomatology such as limitation of motion would be used to 
determine whether the resulting knee or ankle disability is 
slight, moderate, or severe.  Since the veteran's current 
disability rating is based, in part, on limitation of knee 
motion, another rating cannot be assigned under Diagnostic 
Code 5003 because that would amount to compensating him twice 
for the same symptomatology.

Diagnostic Code 5262, for impairment of the tibia and fibula 
resulting from malunion, provides a 20 percent disability 
rating where there is moderate knee or ankle disability, and 
a 30 percent disability rating where there is marked knee or 
ankle disability.  A 40 percent disability rating is provided 
for nonunion of the tibia and fibula with loose motion and 
requiring a brace.  

The Supplemental Statement of the Case in July 2000 that 
granted the 20 percent rating stated that it was based on 
limited motion with pain and arthritis.  It is unclear why 
the RO chose Diagnostic Code 5262 since there is absolutely 
no medical evidence showing that the veteran has malunion or 
nonunion of the tibia and fibula. Since there is no medical 
evidence indicating that the veteran has malunion or nonunion 
of the right tibia and fibula, a higher rating cannot be 
assigned under Diagnostic Code 5262.

Normal range of motion for the leg as zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Diagnostic Code 5260 pertains to limitation of 
flexion of the leg, while Diagnostic Code 5261 pertains to 
limitation of extension of the leg.  Flexion limited to 60 
degrees is noncompensable under Diagnostic Code 5260.  A 
compensable evaluation of 10 percent requires flexion limited 
to 45 degrees.  A 20 percent rating requires flexion limited 
to 30 degrees, and the maximum schedular rating of 30 percent 
requires flexion limited to 15 degrees.  Extension limited to 
5 degrees is noncompensable under Diagnostic Code 5261.  A 
compensable evaluation of 10 percent requires extension is 
limited to at least 10 degrees.  A 20 percent rating requires 
extension limited to 15 degrees; a 30 percent rating requires 
extension limited to 20 degrees; a 40 percent rating requires 
extension limited to 30 degrees; and the maximum schedular 
rating of 50 percent requires extension limited to 45 
degrees.

Recent VA examinations have shown the following ranges of 
motion for the veteran's right leg:

Examination date
Extension
Flexion
September 1999
0
140
November 1999
0
130-140 (limited at 
120 due to pain)

Since the veteran has shown no limitation of extension, a 
higher rating cannot be assigned under Diagnostic Code 5261.  
Since flexion has never been limited to at least 45 degrees, 
even a compensable rating is not warranted under Diagnostic 
Code 5260.

Under Diagnostic Code 5257, for other impairment of the knee 
with recurrent subluxation or lateral instability, a 20 
percent disability rating is assigned for moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.  The maximum schedular rating of 30 percent 
requires severe impairment of the knee with recurrent 
subluxation or lateral instability.  Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  Diagnostic Code 5257 is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The veteran has complained of instability, subluxation, and 
dislocation of the knee.  However, the objective medical 
evidence shows that the veteran's right knee is stable.  
Every recent diagnostic test for laxity, instability, etc., 
has been negative (Drawer's sign, McMurray's, and Lachman's).  
The last time the medical evidence shows findings of 
instability was in 1994.  Therefore, an increased rating 
under Diagnostic Code 5257 cannot be assigned due to the lack 
of current medical evidence showing any subluxation or 
instability of the veteran's right knee.  

Moreover, the Board cannot conclude that the severity of the 
veteran's right knee impairment is more than slight, since 
the objective medical evidence shows nearly full range of 
motion, no tenderness, no warmth, no swelling, no edema, etc.  
Essentially, there are few abnormal findings to support a 
conclusion that he has a moderate disability.  The only 
abnormalities shown by the medical evidence are the veteran's 
complaints of pain, arthritic changes on x-ray, crepitus, and 
slight limitation of motion.  Clearly, the x-ray findings 
lend credibility to the veteran's complaints of increased 
pain.  However, these minimal findings do not support a 
conclusion that he had any more than slight impairment of the 
right knee.  Despite that fact, he has been assigned a rating 
commensurate with moderate impairment.

There have been no findings indicative of a severe knee 
disorder, such as impaired muscle strength or muscle atrophy, 
which indicates that the veteran continues to use those 
muscles in a normal fashion.  There are no findings of 
weakness or instability.  The veteran uses a cane, which the 
November 1999 VA examiner stated was because of the antalgic 
gait resulting from the veteran's knee problems.  That 
examiner also stated the veteran's knee condition had a 
moderate effect on his daily activities.  As discussed above, 
the veteran has been assigned a rating for moderate 
impairment.  It must be noted that the medical evidence does 
not show a cane has been prescribed for the veteran as 
medically necessary, and the September 1999 VA examiner 
stated the veteran was able to walk without assistance, 
although he had mild antalgia.  

Despite the veteran's complaints, with consideration of his 
use of a cane, the recent medical evidence shows that he is, 
at most, moderately disabled from a functional standpoint.  
While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Although it is credible that he 
experiences increased knee symptomatology when participating 
in physical activity, such symptoms are being adequately 
compensated for by the current 20 percent rating.  Any 
limitations that the veteran experiences are clearly not 
persistent since some examinations have shown little 
disability.  This is so because the medical evidence shows 
(1) that symptomatology indicative of functional loss is not 
always present; (2) the September 1999 VA examiner concluded 
the veteran's range of motion of the right leg was not 
limited by pain, fatigue, weakness, or lack of endurance 
following repeated use; and (3) no muscle atrophy of the 
lower extremities, which indicates that he is still able to 
walk and use his muscles in a normal fashion.

Other than noting a history of stable degenerative joint 
disease, the veteran's VA outpatient records for treatment 
from 1996 to the present show no complaints or findings 
specific to his right knee.  The last complaints specifically 
concerning knee pain were shown in 1996.  It is reasonable to 
conclude that if the veteran's right knee disorder were of a 
severe level, such that it interfered with his daily 
activities, or if he were falling as frequently as he 
alleges, then he would have been compelled to seek treatment.  
The fact that he has not in the past few years is highly 
probative.  He has not been hospitalized for his knee 
disorder.  The objective medical evidence does not create a 
reasonable doubt regarding the level of his right knee 
disability.

The Board has considered whether other diagnostic codes 
pertinent to knee disabilities provide the basis for an 
increased rating, but they do not.

Diagnostic Code 5256 for ankylosis of the knee provides a 30 
percent disability rating where the knee is ankylosed in full 
extension or in slight flexion between zero and 10 degrees; a 
40 percent disability rating where the knee is ankylosed in 
flexion between 10 and 20 degrees; a 50 percent disability 
rating where the knee is ankylosed in flexion between 20 and 
45 degrees; and a 60 percent disability rating for extremely 
unfavorable ankylosis where the knee is ankylosed in flexion 
at an angle of 45 degrees or more.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is able to move his right knee, albeit with some 
limitation, so it is clearly not ankylosed.  Therefore, 
Diagnostic Code 5256 is not appropriate to the veteran's 
service-connected disability.

Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a maximum disability rating of 20 percent.  
This diagnostic code could not provide the basis for a higher 
rating.

Under Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage, the only disability rating available is 
10 percent.  Therefore, this diagnostic code does not provide 
the basis for assignment of a higher rating.

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.  Therefore, this 
diagnostic code does not provide the basis for assignment of 
a higher rating.

The preponderance of the evidence being against the veteran's 
claim for an increased rating, the evidence is not equally 
balanced, and the veteran's claim must be denied.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for residuals of cold injury to the feet is 
denied.

Entitlement to a disability rating greater than 20 percent 
for residuals of right knee injury is denied.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


 

